 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH HILL,                                     No. 2:19-cv-0184 TLN DB P
12                         Plaintiff,
13            v.                                        ORDER
14    SCOTT KERNAN, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with an action under 42 U.S.C. § 1983. The

18   action was originally filed in state court and was removed by defendants. Defendants request

19   they be permitted to file a response to the first amended complaint (“FAC”) after the court has

20   screened that complaint under 28 U.S.C. §1915A.

21           Good cause appearing, IT IS HEREBY ORDERED that defendants’ request (ECF No. 8)

22   is granted. Defendants’ responsive pleading shall be due after the court screens the FAC.

23   Dated: February 25, 2019

24

25

26
     DLB:9/DB:prisoner-civil rights/hill0184.answ eot
27

28
                                                        1
